PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Reim, et al. 
Application No. 15/988,818
Filed: 24 May 2018
For: Systems and Methods for Providing Real-Time Discrepancies Between Disparate Execution Platforms
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a) filed April 19, 2022, to revive the above-identified application. 

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Piers A. Blewett appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that she is authorized to represent the particular party on whose behalf she acts. 

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. 

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on January 7, 2022.  The issue fee was timely paid on April 7, 2022.  Accordingly, the application became abandoned on April 8, 2022.  The Office mailed a Notice of Abandonment on April 13, 2022.  

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional. The instant petition has not satisfied requirement (1).

In regard to Item 1

Petitioner has submitted an application data sheet (ADS) with the petition that shows an additional Applicant is being added under 37 CFR 1.46.  While an ADS is part of the application for which it has been submitted (see 37 CFR 1.76(a)), this corrected ADS has been filed after the payment of the issue fee.  

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  


In regard to the request for the second applicant to be added; 

The applicant cannot be added as there is no proof of assignment from the 1st and 2nd inventors (for whom substitute statements have been provided) to the desired applicant (there is no proof of assignment from these inventors to any entity).  Additionally, the statement under 37 CFR 3.73(c) asserts that the desired applicant owns the 100% interest which does not mesh with the attempt to name two applicants.  It is unclear what interest, if any, the current applicant owns.  If the desired applicant owns 100% then the current applicant should be removed as applicant.  Clarification is required. Any request for adding (or deleting) applicant(s) would require compliance with 37 CFR 3.73.  If there are, in fact, two applicants (which the updated ADS seems to reflect), then substitute statements are required from both applicants for the 1st and 2nd inventors. 

In view of the above, since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, if petitioner desire to have applicant name added and/or deleted petitioner should submit a renewed petition under 37 CFR 1.137(a), a request under 37 CFR 1.46, substitute statements from both applicants, a Statement under 37 CFR 3.73, a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination (RCE), submission under 37 CFR 1.114 and any required fees.   
Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  






/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)